Citation Nr: 1446162	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-29 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability, to include carpal tunnel syndrome (CTS).  

2.  Entitlement to service connection for a bilateral upper extremity disorder (neurological), manifested by numbness.  

3.  Entitlement to service connection for a bilateral upper extremity disorder (orthopedic), manifested by muscle weakness.  

4.  Entitlement to service connection for a gastrointestinal disability.  

5.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease.  

6.  Entitlement to service connection for a bilateral lower extremity disability manifested by weakness (orthopedic), outside of service-connected radiculopathy, to include as secondary to same.  

7.  Entitlement to service connection for a bilateral knee disability, to include patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1997 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The claims were before the Board on a separate occasion, and were remanded in July 2012 for evidentiary development.  
    
The Veteran's entire claims file, to include the portion contained electronically, was reviewed.  

The issues of entitlement to service connection for a disability manifested by chest pain, for a hearing loss disability, for a skin disability, for anemia, for sleep apnea, for a vision disability outside of service-connected ocular dryness (including glaucoma), and for diabetes mellitus, and increase in rating claims for service-connected dry eyes and headaches have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for bilateral orthopedic and neurological disorders of the upper extremities, for a gastrointestinal disability, for a cervical spine disability, for a bilateral knee disability, and for a musculoskeletal disability of the lower extremities manifested by weakness are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran experiences bilateral carpal tunnel syndrome (CTS) as a result of an extensive typing while performing administrative duties; this activity began, and continued for a nine-year period, during the Veteran's active military service.  


CONCLUSION OF LAW

Service connection for bilateral carpal tunnel syndrome (CTS) is warranted. §§ 1110, 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms.  However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases"  listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with CTS in her bilateral wrists.  Such a disorder is, as an example of an "other organic disease of the nervous system," listed as an example of a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply to those claims.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, either a nexus to service or a continuity of symptomatology must be demonstrated by the evidence if the Veteran is to obtain service connection for the claimed disorder on a direct basis.  Id.  





Analysis

The Veteran contends that she developed a bilateral wrist disability, inclusive of bilateral carpal tunnel syndrome (CTS), as a consequence of her nine years of active military service.  

The Veteran served on active duty fairly recently, with her dates of service being from 1997 to 2006.  Her job in the Army was an administrative one, having a military occupational specialty (MOS) of human resources specialist.  She alleges that this duty required her to type on a computer during most of the day, and as a result of this activity, she states that CTS developed bilaterally.  

The service treatment records do not contain diagnoses of CTS; however, on several occasions throughout her service, she did voice unspecified complaints of numbness in her extremities with no diagnosis being made.  

Following her separation from service, the Veteran was seen by a private surgical group in September 2013.  Here, a hand and shoulder surgical specialist noted that he was treating the Veteran for bilateral CTS.  Regarding a rationale for his diagnosis and an assessment of its origins, the physician explained that the disability presentation was consistent with the "classic signs and symptoms" of CTS, with the disability being greater on the left side than the right.  It was described to be an injury consistent with the 9-year military history of typing, with her continual post-service administrative employment also contributing to the disorder.  

This report is from a specialist in upper extremity disorders, and in noting that the disability presentation was consistent with "classic signs and symptoms," a competent rationale has been provided which explains that the Veteran's bilateral wrist disablement is of the type which would usually be associated with typing on a keyboard.  The Veteran's extensive typing history in the military was specifically explained as being contributory to this "classic" presentation of CTS.  As the Veteran's MOS is of an administrative nature, there is no question that she would have spent much of her time in service typing various written reports necessary for the effective management of Army personnel.  Thus, the Veteran's allegations of having typed extensively is consistent with the nature of the service she rendered, and it is clear that such duty led to the development of "classic" CTS bilaterally.  

The private medical report of 2013 is uncontroverted in the record save for a February 2013 VA examination report which did not note the existence of a current bilateral wrist disability.  In the remand portion listed below this decision, the Board has enumerated many reasons as to why the February 2013 VA examination report is inadequate.  However, with respect to its specific lack of finding of CTS as being present, the Board simply finds the 2013 private report, authored by a physician with expertise in upper extremity disablement, to be more probative.  More account was given by the private doctor to the Veteran's in-service and post-service occupational history as causative of the wrist disablement, and in noting the presentation as "classic" regarding association to typing, it is clear that the private physician was more familiar with the Veteran's service history than the cursory note provided by the VA nurse practitioner (a clinician without specific expertise in upper extremity medicine).  

As this is the case, the evidence indicates that the Veteran developed bilateral CTS as due to an extensive history of typing while performing her administrative duties.  A nine-year portion of that history was during active military service, and thus, the CTS, to at least some degree, had causal origins in that service.  Accordingly, the requirements for service connection have been met and the claim will be granted.   


ORDER

Entitlement to service connection for a bilateral wrist disorder, to include bilateral carpal tunnel syndrome (CTS), is granted.  





REMAND

With respect to the issues being remanded, it is noted that the Board, in its July 2012 remand order, instructed the RO to schedule the Veteran for comprehensive gastrointestinal, neurological, and orthopedic examinations to address whether it was at least as likely as not that the Veteran's claimed conditions were related to active service.  In purported compliance with this directive, the Veteran was given a broad, general VA examination by a VA nurse practitioner (NP) in February 2013.  This opinion, for reasons discussed below, is highly contradictory in its assessments, and it is apparent that the specific medical questions asked by the Board, with respect to the numerous disabilities being considered, were given somewhat cursory attention by the NP (who, potentially, was attempting to address areas somewhat outside of her scope of knowledge).

Indeed, the Appeals Management Center (AMC), in noting this, dispatched the claims file to be reviewed by a medical expert so as to identify the flaws in the conclusions for the record.  This expert, a Doctor of Podiatric Medicine (DPM), identified flaws and, in noting the limitations of her own credentials, determined that an additional general medical examination with, at the very least, an internal medicine physician, was necessary.  In June 2013, the recommendations of the VA podiatrist were partially followed, and the Veteran was given an examination with respect to determining the extent of nonservice-connected diabetes and any potential sequelae associated with that condition.  

The VA podiatrist noted that the Veteran was diabetic, and that there was a potential for the diabetes to have had onset in service as due to the Veteran having experiencing gestational diabetes while she was on active duty (this is subject to a raised claim not currently on appeal).  Entitlement to service connection for diabetes is not currently in appellate status; however, as this disorder could potentially explain many of the Veteran's symptoms with respect to her claimed numbness and weakness in the extremities (as well as contentions with respect to abdominal pain), the podiatrist noted that it was a particularly relevant finding which should have been noted in the February 2013 report.  The podiatrist noted, and the Board concurs in her assessment, that the examining NP made no reference to the Veteran being diabetic in her report of examination.  In fact, when reviewing the Veteran's problem listing, the NP specifically did not check "diabetes mellitus" as an endocrine issue currently affecting the Veteran.  In that respect, this shows that the examiner did not have an accurate understanding of the Veteran's overall disability picture.  

The Board also notes additional problems with respect to the February 2013 VA examination.  For instance, with respect to knee pain, the examiner noted that the Veteran had several instances of knee pain on active duty; however, it was her opinion that "chronicity" had not been achieved.  With respect to a rationale, it was posited that there was no evidence of knee pain confirmed by radiographic studies during or subsequent to service.  Bilateral patellofemoral syndrome was, however, assessed.  While the Board is not competent to substitute its own judgment for that of a medical professional, jurisprudential precedent has established that reports of pain, which are subjective and uniquely identifiable by a layperson, are manifestations on which that layperson is competent to report.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the fact that radiographic studies didn't show knee pain is not only an inadequate rationale for basing a nexus opinion, it is an expected finding which, when considered with the above-discussed issues regarding the assessment of the Veteran's overall disability picture, adds doubt as regards the NP's competency or willingness to assess the Veteran's disablement.  

It is also noted that the Veteran had several episodes of neurological symptomatology reported during her active service.  The examining NP noted that recent EMG studies were negative, and that despite complaints of severe neuralgia in the extremities, there were no objective findings consistent with her subjective complaints.  The Veteran did, in fact, have significant disablement in the upper extremities.  That is, as the above decision has noted, she is diagnosed with bilateral carpal tunnel syndrome as a consequence of her many years typing in service as a human resources specialist.  As this disorder is now service-connected, the issue is raised as to if any other neurological or muscular disablement is, in fact, present in the upper extremities, and if so, if such disablement is causally related to the service-connected CTS.  Significantly, the presence of CTS was not noted at all by the examiner, and this fact also is indicative of a flaw with how the VA examination was conducted.   

Lastly, the Veteran has specifically written to the RO regarding the conduct of the February 2013 examination.  In a written statement of July 2013, the Veteran expressed her belief that the examiner minimized her complaints and was "sarcastic" and "disbelieving" in her responses when the Veteran forwarded her contentions regarding her claimed disablement (e.g. she stated that her complaints of stomach pain were noted to be "a little old stomach pain" which, the Veteran alleges, the examiner felt should not have been claimed).  A review of the orthopedic and sensory testing reveals that the examiner felt the Veteran was potentially being uncooperative in performing range of motion testing and was overemphasizing her pain complaints.  As alluded to briefly, with respect to numerous findings, it was explained by the examiner that the "subjective complaints" were not substantiated by the "objective findings."  As also noted, subsequent medical findings have indicated that this conclusion was not correct in several instances (e.g. the Veteran did have bilateral CTS, and she does experience chronic endocrine problems which were ignored by the examiner).  Given both the Veteran's and the examiner's testimony with respect to each other's conduct, it is clear that, outside of the deficiencies already noted with the examination report, there is considerable reason to doubt that accurate findings were entered in February 2013.  

While the Board is certain that the VA NP is a fully competent and credentialed care-giver, there are, as noted, numerous concerns with how the February 2013 examination was conducted.  Some flaws in her assessment were specifically noted by a reviewing medical expert, and the Board has also identified that she mischaracterized the neurological disability picture.  The Veteran's allegation of contentiousness seems to be, at least to some degree, substantiated by portions of the narrative portion of the examination report.  As this is the case, the Board cannot assign significant probative weight to the findings of the February 2013 examination with regard to all issues it purported to address, and it is not adequate to address the issues on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Indeed, a remand by the Board confers upon the Veteran, as a matter a law, a right to compliance with Board instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, when the Board undertakes a responsibility to conduct an examination, it has a duty to ensure that the examinations afforded under such direction are adequate to address the contended issues.  As that did not occur in this case, new examinations, with different providers (physicians), must be provided as a remedial measure.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for separate VA gastrointestinal, orthopedic, and neurological examinations with VA physicians (Doctor of Medicine or Doctor of Osteopathic Medicine) to address the following:  

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran experiences a current gastrointestinal disability manifested by abdominal pain?  If so, is it at least as likely as not that such a disorder has causal origins with any incident or event of the Veteran's active military service?  Specific in-service complaints of abdominal pain should be referenced in the narrative portion of the examination report.  

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran currently experiences any neck, upper extremity musculoskeletal, lower extremity musculoskeletal, or knee disorders.  The diagnoses of degenerative disc disease and bilateral patellofemoral syndrome should be specifically referenced.  The examiner should note as to if any of this orthopedic disablement is congenital in nature, and if so, if it is at least as likely as not that any superimposed injury, to include a 1999 in-service motor vehicle accident, aggravated that disablement outside of the natural course of the disease process.  Should that not be the case, the examiner should simply state as to if any acquired disorders of the neck, upper extremity muscles, lower extremity muscles, and knees were causally related to any incident or event of active duty (to include the 1999 accident).  With respect to the upper extremity and lower extremity weakness symptoms specifically, the examiner should identify as to if there is any present symptomatology outside of any neurological disablement of the extremities, to include the service-connected carpal tunnel syndrome and lower extremity radiculopathy.  If so, an opinion should also be entered as to if any neurological disablement of the upper extremities and lower extremities, to include service-connected CTS and bilateral lower extremity radiculopathy, caused or aggravated beyond the natural course of the disease process, any orthopedic disablement of the upper or lower extremities manifested by weakness.  

c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran experiences a neurological disability in the upper extremities outside of her service-connected bilateral CTS.  If so, it is asked if it is at least as likely as not that such disability had causal origins in active service, or, alternatively, if such disability was caused, or aggravated beyond the natural course of the disease process, by the service-connected CTS.  

With respect to all opinions requested, each physician-examiner should provide a rationale with all conclusions reached in the narrative portion of the examination report.    

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


